DeCourcy, J.
The defendant Hannagan (hereinafter called" the defendant) was executor of his mother’s will, and as such executor collected her life insurance. The plaintiff was named in the policy as a beneficiary to the extent of two fifths. The insurance money was deposited in a national bank by the defendant in his own name; and as the plaintiff’s share never was paid to him nor turned over to the estate it must be assumed that it was appropriated by the defendant to his own use. The main question in the case is whether the plaintiff’s claim is barred by the defendant’s discharge in bankruptcy.
Upon the facts stated in the report the plaintiff’s claim, originally at least, was a debt created by the defendant’s misappropriation while acting in a fiduciary capacity. Crisfield v. State, 55 Md. 192. Such debts are expressly excepted from the operation of the bankrupt’s discharge, by clause 4 of § 17 of the bankruptcy act of 1898.
It cannot be successfully contended that the fiduciary character of the debt was affected by the acts of the defendant in depositing this money in his individual name, giving to the *248plaintiff a check drawn on that deposit and stopping payment at the bank before the check could be collected. Nor did the proving of the claim in bankruptcy change the relations of the parties to those of creditor and debtor. Tallant v. Stedman, 176 Mass. 460. Madison Township v. Dunkle, 114 Ind. 262. And under the bankruptcy act the original character of the liability was not lost by being reduced to judgment. Lee v. Tarplin, 194 Mass. 47. Boynton v. Ball, 121 U. S. 457. Packer v. Whittier, 91 Fed. Rep. 511. Murphy v. Manning, 134 Mass. 488. Way v. Brigham, 138 Mass. 384. Haggerty v. Badkin, 2 Buch. 473.
We are of opinion that the plaintiff’s judgment was exempted from the operation of the defendant’s discharge in bankruptcy. In accordance with the report the case is to stand for further hearing on the other question in issue.

So ordered.